Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated July 8, 1975, which, after a hearing, fined petitioner two days’ pay on Case No. 4152 and two days’ pay on Case No. 4157. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There was substantial evidence to support the determination of the trial commissioner that petitioner was guilty of violating article 6, rules 15 and 9 (subd 1) of the Rules and Regulations of the Nassau County Police Department. Furthermore, the imposition of a fine of two days’ pay for each infraction of the rules is not a punishment so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pitt v Town Bd. of Town of Ramapo, 10 AD2d 958; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222). Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.